Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed January 4, 2021. Claims 1-12 are presented for examination. Claims 1 and 10 is an independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 102020100062.6 filed in Germany on January 3, 2020 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted February 19, 2021.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 29, 2021) has been received, entered into the record, and considered.

Drawings

The drawings filed January 4, 2021 are accepted by the examiner.


Abstract

The abstract filed June 26, 2015 is accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20040095366 Al) in view of Tsai (US 20170371429 Al).

 	As to Claim 1:
Kawai et al. discloses an operating unit for operating a plurality of functional units of a motor vehicle (Kawai, see Abstract, where Kawai discloses an operating device in a vehicle has hierarchical display screens. The hierarchical display screens have operation items for operating an operational object. An operation item on a lower-level screen is displayed on the top screen, based
on the number of use of the operation item), comprising: a screen display unit (Kawai, see 2 in figure 1); and an input unit which is arranged spaced apart from the screen display unit (Kawai, see 1 in figure 1) and is coupled to the screen display unit in terms of signaling (Kawai, see 3, 2, and 1 in figure 1); wherein the input unit comprises at least two selection elements (Kawai, see 1a in figure 1), each of which is configured to select one of the plurality of functional units (Kawai, see paragraph [0016], where Kawai discloses that Further, the operating device comprises an electronic control unit 4 (ECU 4) for control of the navigation system (NAVI), an electronic control unit 5 (ECU 5) for control of the air conditioning system (NC), an electronic control unit 6 (ECU 6) for control of the audio system (Audio). An electronic control unit 3 (ECU 3) is used for transmitting and receiving signals through a multi-bus line 7. The ECU 3 can have two-way communication with the ECUs 4 to 6. Furthermore, ECU 3 can receive signals from the operating panel 1 to control the display unit 2 in order to display a screen or a menu screen. In addition, the ECU 3 may include a storage unit or a portable storage unit), and a setting element (Kawai, see 1b in figure 1), which is arranged around the at least two selection elements and is configured to make a setting on a selected functional unit of the plurality of functional units (Kawai, see 1, 2, 4, 5 and 6 in figure 1), and wherein the operating unit is configured to display a setting state of the selected functional unit as a pop-up on the screen display unit (Kawai, see 21 in figure 2). 
Kawai differs from the claimed subject matter in that Kawai does not explicitly disclose adjacent. However in an analogous art, Tsai discloses adjacent (Tsai, see adjacent A/C unit to selection elements 120 and 140 in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawai with Tsai. One would be motivated to modify Kawai by disclosing adjacent as taught by Tsai thereby improved knobs or buttons that are specifically configured to control a climate control system (Tsai, see paragraph [0002]).  

As to Claim 2:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein the setting element is a rotary push switch (Kawai, see 1b in figure 1). 

As to Claim 3:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein the pop-up comprises a moving representation (Kawai, see paragraph [0031], where Kawai discloses that the pop up menu is only an example for displaying the item. A menu in the user's view can be used in some cases).

As to Claim 4:
Kawai in view of Tsai discloses the operating unit according to claim 3, wherein the moving representation is in motion independently of an actuation of the setting element (Kawai, see paragraph [0031], where Kawai discloses that the pop up menu is only an example for displaying the item. A menu in the user's view can be used in some cases).
 
As to Claim 5:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein the pop-up comprises a representation that is dependent on an actuation of the setting element (Kawai, see paragraph [0031], where Kawai discloses that if the center button of the four-direction switch 1b is pushed to call the initial screen after the operating device have been used in the predetermined period, which is set appropriately, the screen 20 instead of the screen 10 is displayed. Then, when the item for NAVI is indicated with a pointer, the telephone number search item, which the user has frequently used till then, appears on a pop up menu 21).

As to Claim 6:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein each selection element is dedicated to the functional unit that is selectable therewith (Kawai, see paragraph [0027], where Kawai discloses that the rotary switch la can be used to select NAVI, A/C or Audio).

As to Claim 7:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein a functional unit of the plurality of functional units is freely assignable to at least one selection element of the at least two selection elements (Kawai, see paragraph [0027], where Kawai discloses that the rotary switch la can be used to select NAVI, A/C or Audio). 
As to Claim 9:
Kawai in view of Tsai discloses the operating unit according to claim 1, wherein the input unit is adapted to be mounted in a center console of the motor vehicle (Tsai, see 110 in figure 1). 

As to Claim 10:
Kawai et al. discloses a method of setting a parameter of a functional unit of a motor vehicle (Kawai, see Abstract, where Kawai discloses an operating device in a vehicle has hierarchical display screens. The hierarchical display screens have operation items for operating an operational object. An operation item on a lower-level screen is displayed on the top screen, based
on the number of use of the operation item), comprising the steps of:  (b) displaying a current setting state of the selected functional unit via a pop-up (Kawai, see paragraph [0031], where Kawai discloses the temperature setting item in A/C system or the FM channel setting item in Audio can appear on the pop up menu); and (c) changing the parameter by actuating a setting element (Kawai, see paragraph [0020], where Kawai discloses that the operation indicating area 210 has operation items 211 and 212 for changing a set temperature. The item 211 can be used to increase the temperature inside the vehicle. The operation item 222 can be used to decrease the temperature inside the vehicle. The operation indication area has also operation items 213 and 214 for changing a set airflow). 
Kawai does not explicitly disclose selecting the functional unit to which the parameter to be set is assigned. However in an analogous art, Tsai discloses selecting the functional unit to which the parameter to be set is assigned (Tsai, see 120 and 140 in figure 2 and 4A through 4H selecting the functional unit to which the parameter to be set is assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawai with Tsai. One would be motivated to modify Kawai by disclosing selecting the functional unit to which the parameter to be set is assigned as taught by Tsai (Tsai, see paragraph [0002]).  


As to Claim 11:
Kawai in view of Tsai discloses the method according to claim 10, wherein, by a further actuation of the setting element, a setting state of a further parameter of the selected functional unit is displayed via a pop-up and can be set by the setting element Kawai, see paragraph [0031], where Kawai discloses the temperature setting item in A/C system or the FM channel setting item in Audio can appear on the pop up menu). 

As to Claim 12:
Kawai in view of Tsai discloses the method according to claim 10, wherein the pop-up is represented as moving (Kawai, see paragraph [0031], where Kawai discloses that the pop up menu is only an example for displaying the item. A menu in the user's view can be used in some cases).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20040095366 Al) in view of Tsai (US 20170371429 Al) in further view of Kim (US 20210188090 A1)


As to Claim 8:
Kawai in view of Tsai does not explicitly disclose wherein the input unit comprises a feedback unit for generating a tactile operator feedback. However in an analogous art, Kim discloses wherein the input unit comprises a feedback unit for generating a tactile operator feedback (Kim, see paragraph [0045], where Kim discloses haptic module 179 may convert an electrical signal into a mechanical stimulus (e.g., a vibration or a movement) or electrical stimulus which may be recognized by a user via his tactile sensation or kinesthetic sensation. The haptic module 179 may include, for example, a motor,
a piezoelectric element, or an electric stimulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawai and Tsai with Kim. One would be motivated to modify Kawai and Tsai by disclosing wherein the input unit comprises a feedback unit for generating a tactile operator feedback as taught by Kim thereby including a display, and an operating method thereof capable of improving a user experience (UX) or a user interface (UI) depending on driver's situations (Kim, see paragraph [0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowden (US 20100214213 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624